PER CURIAM.
The complaint alleges a sale to defendants, and the answer denies it. The transactions were between plaintiffs and one Mark Mayer, wlio was at the time ostensibly proprietor of the store, but there was evidence that he was but the agent of defendants to conduct the business for them. They were brewers, and engaged in the business of brewing- and selling lager beer, and the plaintiffs’ evidence showed that they put Mayer in charge to run the stores, requiring him to turn over to them, weekly, all the receipts above the expenses, and $15 a week for Ms wages; and that, after the delivery of these goods, they promised to pay for them, and instructed Mayer to do so; that they admitted the ownership of the stores, and- that they had Mayer in charge of them; that they instructed Mayer to buy goods in his own name; and that, when they saw fit, they transferred, him from one store to the other, and finally dismissed Mm. The evidence in defendant’s behalf showed an arrangement for a nominal rental to be paid by Mayer, but it was contingent upon Ms taking in sufficient money for that and the running expenses; and the whole case warrants the inference that this was but an arrangement to allow Mayer for his compensation what he-could earn above the expense of running the place, and the nominal rental. The judgment must be affirmed.